Exhibit 10.4
SECURITY AGREEMENT
This Security Agreement dated as of December 6, 2010 (the “Agreement”) by and
among Neurologix, Inc., a Delaware corporation (the “Borrower”), with its
primary place of business at One Bridge Plaza, Fort Lee, New Jersey 07024, and
the parties listed on Schedule A hereto, which parties are also parties to that
certain Note and Warrant Purchase Agreement (the “Purchase Agreement”) dated
December 6, 2010, and holders of “Notes” issued thereunder (collectively, the
“Secured Parties”):
The Borrower and the Secured Parties hereby agree as follows:
1. Certain Definitions. Unless otherwise defined herein or in the Purchase
Agreement, capitalized terms used herein that are defined in the Code shall have
the meanings assigned to them in the Code. The following terms shall have the
following meanings:
(a) “Code” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
(b) “Collateral” shall mean the property described on Exhibit A hereto other
than the Excluded Contract Rights.
(c) “Excluded Contract Rights” shall have the meaning set forth on Exhibit A
hereto.
(d) “Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, charge, claim or other
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest) and any agreement to give or refrain from giving a lien,
mortgage, pledge, hypothecation, assignment, deposit arrangement, security
interest, charge, claim or other encumbrance of any kind.
(e) “Obligations” shall have the meaning set forth in Section 3 below.
(f) “Permitted Liens” means: (i) Liens imposed by law, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens, or Liens arising out of
judgments or awards against Borrower with respect to which Borrower at the time
shall currently be prosecuting an appeal or proceedings for review; (ii) Liens
for taxes not yet subject to penalties for nonpayment and Liens for taxes the
payment of which is being contested in good faith and by appropriate proceedings
and for which, to the extent required by generally accepted accounting
principles then in effect, proper and adequate book reserves relating thereto
are established by Borrower; (iii) Liens upon or in any equipment acquired or
held by the Borrower to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition of
such equipment, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment and other
equipment financed by the holder of such Lien; (iv) Liens consisting of leases
or subleases and licenses and sublicenses granted to others in the ordinary
course of Borrower’s business not interfering in any material respect with the
business of Borrower and any interest or title of a lessor or licensor under any
lease or license, as applicable; (v) Liens incurred or deposits made in the
ordinary course of Debtor’s business in connection with worker’s compensation,
unemployment insurance, social security and other like laws; (vi) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; (viii) Liens to
which the Secured Parties have each expressly consented in writing; (ix) Liens
in favor of the Secured Parties; and (x) the Lien in favor of De Lage Landen
Financial Services, Inc. filed with the New York Department of State on
March 31, 2003 under file number 200303310717856 and continued on February 6,
2008 under file number 200802065127766 (the “Equipment Lien”).

 

 



--------------------------------------------------------------------------------



 



2. Security Agreement.
(a) Grant. As collateral security for the payment and performance in full in
cash of the Obligations, the Borrower, for valuable consideration, the receipt
of which is acknowledged, hereby grants to the Secured Parties a security
interest in and Lien on all of the Collateral now owned or at any time hereafter
acquired by the Borrower and wherever located or in which the Borrower now has
or at any time in the future may acquire any right, title or interest.
(b) Borrower Remains Liable. Anything herein to the contrary notwithstanding,
(i) the Borrower shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by any Secured Party of
any of the rights hereunder shall not release the Borrower from any of its
duties or obligations under such contracts, agreements and other documents
included in the Collateral and (iii) no Secured Party shall have any obligation
or liability under any contracts, agreements and other documents included in the
Collateral by reason of this Agreement, nor shall any Secured Party be obligated
to perform any of the obligations or duties of the Borrower thereunder or to
take any action to collect or enforce any such contract, agreement or other
document included in the Collateral hereunder.
(c) Continuing Security Interest. The Borrower agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until indefeasible payment and performance in full of all of the
Obligations.
3. Obligations Secured. The security interest granted hereby secures payment of
all amounts owed pursuant to the Notes and all other obligations of the Borrower
to the Secured Parties under the Notes and the Purchase Agreement, including,
without limitation, all principal, interest (including any interest that accrues
after the commencement of a proceeding by or against the Borrower under the
federal bankruptcy laws or any other applicable federal, state or foreign
bankruptcy, insolvency or other similar law, regardless of whether allowed or
allowable in whole or in part as a claim in any such proceeding), obligations
(including indemnification obligations), fees, charges, costs, expenses,
guaranties, covenants, and duties of any kind and description owing by Borrower
to the Secured Parties pursuant to or evidenced by the Notes and the Purchase
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all expenses
that Borrower is required to pay or reimburse under the Note, the Purchase
Agreement, by law, or otherwise (collectively, the “Obligations”).

 

2



--------------------------------------------------------------------------------



 



4. Borrower’s Representations, Warranties And Covenants. Borrower hereby
represents, warrants and covenants to the Secured Parties that:
(a) Borrower’s principal place of business is the address set forth above and
Borrower keeps its records concerning accounts, contract rights and other
property at that location. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite power and authority to execute, deliver and perform its
obligations under this Agreement.
(b) Except for the security interest granted to the Secured Parties pursuant to
this Agreement and the Permitted Liens, the Borrower owns and has rights in,
and, as to Collateral acquired by it from time to time after the date hereof,
will own and have rights in each item of Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others.
(c) The security interest in and Lien on the Collateral granted to the Secured
Parties hereunder constitutes (a) a legal and valid first priority security
interest in all the Collateral securing the payment and performance of the
Obligations except for Permitted Liens and (b) a perfected security interest in
all the Collateral to the extent perfection may be achieved by the filings,
possession or Control required hereunder. The security interest and Lien granted
to the Secured Parties pursuant to this Agreement in and on the Collateral will
at all times constitute a perfected (to the extent perfection may be achieved by
the filings, possession or Control required hereunder), continuing security
interest therein, prior to all other Liens on the Collateral except for
Permitted Liens.
(d) Borrower shall, at its own cost and expense, defend title to the Collateral
pledged by it hereunder and the security interest therein and Lien thereon
granted to the Secured Parties and the priority thereof against all claims and
demands of all persons, at any time claiming any interest therein adverse to the
Secured Parties, other than Permitted Liens. There is no agreement, order,
judgment or decree, and the Borrower shall not enter into any agreement or take
any other action, that would restrict the transferability of any of the
Collateral or otherwise impair or conflict with the Borrower’s obligations or
the rights of the Secured Parties hereunder.
(e) The only Excluded Contract Rights of Borrower existing on the date hereof
are those set forth on Exhibit B. Borrower will use its commercially reasonable
efforts to obtain as soon as practicable all approvals and consents necessary
for such Excluded Contract Rights to be included as part of the Collateral.
(f) Borrower will at all times keep in a manner reasonably satisfactory to the
Secured Parties accurate and complete records of the Collateral and will keep
such Collateral insured to the extent similarly situated companies insure their
assets. The Secured Parties shall be entitled, at reasonable times during
regular business hours and intervals after reasonable notice to Borrower, to
enter Borrower’s premises for purposes of inspecting the Collateral and
Borrower’s books and records relating thereto.

 

3



--------------------------------------------------------------------------------



 



(g) Borrower will not create or permit to be created or suffer to exist any
Lien, except Permitted Liens, of any kind on any of the Collateral.
(h) Borrower shall not use the Collateral in violation of any applicable
statute, ordinance, law or regulation or in violation of any insurance policy
maintained by Borrower with respect to the Collateral.
(i) Location of Inventory and Equipment. Borrower shall not move any Equipment
or Inventory to any location unless it shall have given the Secured Parties not
less than 30 days’ prior written notice of its intention so to do, clearly
describing such new location and providing such other information in connection
therewith as the Secured Parties may request in the exercise of their good faith
credit judgment.
(j) Other Financing Statements. Other than financing statements, security
agreements, chattel mortgages, assignments, copyright security agreements or
collateral assignments, patent or trademark security agreements or collateral
assignments, fixture filings and other agreements or instruments executed,
delivered, filed or recorded for the purpose of granting or perfecting any Lien
(collectively, “Financing Statements”) existing as of the date hereof and
disclosed to the Secured Parties or arising after the date hereof in connection
with any Permitted Lien and Financing Statements in favor of the Secured
Parties, no effective Financing Statement naming the Borrower as debtor,
assignor, grantor, mortgagor, pledgor or the like and covering all or any part
of the Collateral is on file in any filing or recording office in any
jurisdiction.
(k) Notices, Reports and Information. The Borrower will (i) notify the Secured
Parties upon Borrower’s receipt of a consent or other evidence of satisfaction
of a condition that results in an Excluded Contract Right becoming part of the
Collateral; (ii) notify the Secured Parties of any material claim made or
asserted against the Collateral by any person or entity and of any change in the
composition of the Collateral or other event which could materially adversely
affect the value of the Collateral or any Secured Party’s Lien thereon;
(iii) furnish to the Secured Parties such statements and schedules further
identifying and describing the Collateral and such other reports and other
information in connection with the Collateral as the Secured Parties may
reasonably request, all in reasonable detail; and (iv) upon the reasonable
request of the Secured Parties make such demands and requests for information
and reports as the Borrower is entitled to make in respect of the Collateral.
(l) Insurance. In the event that the proceeds of any insurance claim with
respect to any Collateral are paid to the Borrower, such proceeds shall be held
in trust for the benefit of the Secured Parties and shall be paid to the Secured
Parties upon the occurrence of an Event of Default under Section 7.

 

4



--------------------------------------------------------------------------------



 



(m) Chief Executive Office; Change of Name; Jurisdiction of Organization.
Borrower shall not effect any change (i) to its legal name, (ii) in the location
of its chief executive office, (iii) in its identity or organizational
structure, (iv) in its organizational identification number, if any, or (v) in
its jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), unless (A) it shall have given the
Secured Parties not less than 30 days’ prior written notice of its intention to
do so and clearly describing such change and providing such other information in
connection therewith as the Secured Parties may reasonably request and (B) it
shall have taken all action reasonably necessary to maintain the perfection and
priority of the security interest of the Secured Parties in the Collateral.
Borrower agrees to promptly provide the Secured Parties with certified
organization documents reflecting any of the changes described in clauses (i),
(iii), (iv) or (v) in the preceding sentence. Borrower also agrees to promptly
notify the Secured Parties of any change in the location of any office in which
it maintains books or records relating to Collateral owned by it or any office
or facility at which Collateral is located (including the establishment of any
such new office or facility).
(n) Disposition of Collateral. The Borrower will not (i) surrender or lose
possession of (other than to the Secured Parties), sell, assign (by operation of
law or otherwise), lease, rent, or otherwise dispose of or transfer any of the
Collateral or any right or interest therein, except in the ordinary course of
its business or otherwise to the extent permitted by this Agreement, or (ii) to
the extent in physical form, remove any of the Collateral from its present
location (other than disposals of Collateral permitted by subsection (i)) except
upon at least 30 days’ prior written notice to the Secured Parties.
(o) Separate Obligations and Liens. The Borrower acknowledges and agrees that
(i) the Obligations represent separate and distinct indebtedness, obligations
and liabilities of the Borrower to each of the Secured Parties, which the
Borrower is separately obligated to each Secured Party to pay and perform, in
each case regardless of whether or not any indebtedness, obligation or liability
to any other Secured Party or any other person or entity, or any agreement,
instrument or guaranty that evidences any such other indebtedness, liability or
obligation, or any provision thereof, shall for any reason be or become void,
voidable, unenforceable or discharged, whether by payment, performance,
avoidance or otherwise; (ii) the Lien that secures each of the Secured Parties’
respective Obligations (A) is separate and distinct from any and all other Liens
on the Collateral, (B) is enforceable (subject to applicable bankruptcy and
similar laws) without regard to whether or not any other Lien shall be or become
void, voidable or unenforceable or the indebtedness, obligations or liabilities
secured by any such other Lien shall be discharged, whether by payment,
performance, avoidance or otherwise, and (C) shall not merge with or be impaired
by any other Lien (subject to applicable bankruptcy and similar laws).
(p) The Equipment Lien secures only the assets noted therein, and the fair
market value of the assets secured by the Equipment Lien is less than $250.
5. Financing Statements. Borrower shall at its cost execute any Financing
Statement (including without limitation the filing of notices with the United
States Copyright Office and the United States Patent and Trademark Office), in
respect of any security interest created pursuant to this Agreement which may at
any time be required or which, in the opinion of the Secured Parties, may at any
time be desirable. If any recording or filing thereof (or the filing of any
statements of continuation or assignment of any financing statement) is required
to protect and preserve such lien or security interest, Borrower shall at its
cost execute the same at the time and in the manner requested by the Secured
Parties. To the fullest extent permitted by applicable law, the Borrower
authorizes each Secured Party, and any agent acting on behalf of any Secured
Party, to file any such Financing Statements without the signature of the
Borrower.

 

5



--------------------------------------------------------------------------------



 



6. Borrower’s Rights Until Default. So long as an Event of Default, as defined
in Section 7 below, has not occurred, Borrower shall have the right to possess
the Collateral, manage its property and sell, lease, rent, or license its
inventory and/or intellectual property in the ordinary course of business.
7. Event of Default. An “Event of Default” shall occur under this Agreement upon
the declaration of the acceleration of the Notes by the Required Note Holders
pursuant to Section 7.2 of the Purchase Agreement.
8. Rights and Remedies on Event of Default.
(a) Upon the occurrence of an Event of Default, Secured Parties, upon the
election of the Required Note Holders, shall have the right, themselves or
through any of their agents, with or without notice to Borrower (as provided
below), as to any or all of the Collateral, by any available judicial procedure,
or without judicial process (provided, however, that it is in compliance with
the UCC), to exercise any and all rights afforded to a secured party under the
UCC or other applicable law. Without limiting the generality of the foregoing
and in accordance with the Purchase Agreement, Secured Parties, upon the
election of the Required Note Holders, shall have the right upon the occurrence
of an Event of Default to sell or otherwise dispose of all or any part of the
Collateral, either at public or private sale, in lots or in bulk, for cash or
for credit, with or without warranties or representations, and upon such terms
and conditions, all as the Required Note Holders, in their sole discretion, may
deem advisable, and the Secured Parties shall have the right to purchase at any
such sale. Borrower agrees that a notice sent in accordance with Section 11 at
least ten (10) days before the time of any intended public sale or of the time
after which any private sale or other disposition of the Collateral in
accordance with this Section 8 is to be made shall be reasonable notice of such
sale or other disposition. The proceeds of any such sale, or other Collateral
disposition shall be applied, first to the expenses of retaking, holding,
storing, processing and preparing for sale, selling, and the like, and to
Secured Parties’ reasonable attorneys’ fees and legal expenses, and then to the
Obligations and to the payment of any other amounts required by applicable law,
after which Secured Parties shall account to Borrower for any surplus proceeds.
If, upon the sale or other disposition of the Collateral, the proceeds thereof
are insufficient to pay all amounts to which Secured Parties are legally
entitled, Borrower shall be liable for the deficiency, together with interest
thereon at the rate of 10% per annum, and the reasonable fees of any attorneys
Secured Parties employ to collect such deficiency; provided, however, that the
foregoing shall not be deemed to require Secured Parties to resort to or
initiate proceedings against the Collateral prior to the collection of any such
deficiency from Borrower. To the extent permitted by applicable law, Borrower
waives all claims, damages and demands against Secured Parties arising out of
the retention or sale or lease of the Collateral or other exercise of Secured
Parties” rights and remedies with respect thereto in accordance with applicable
law.

 

6



--------------------------------------------------------------------------------



 



(b) To the extent permitted by applicable law, any sale upon the occurrence of
an Event of Default, whether under any power of sale hereby given or by virtue
of judicial proceedings, shall operate to divest all Borrower’s right, title,
interest, claim and demand whatsoever, either at law or in equity, in and to the
Collateral sold, and shall be a perpetual bar, both at law and in equity,
against Borrower, its successors and assigns, and against all persons and
entities claiming the Collateral sold or any part thereof under, by or through
Borrower, its successors or assigns.
(c) Borrower appoints each Secured Party, and any officer, employee or agent of
such Secured Party, with full power of substitution, as Borrower’s true and
lawful attorney-in-fact, effective as of the date hereof, with power, upon the
Required Note Holders’ election, in its own name or in the name of Borrower,
upon the occurence of an Event of Default, (i) to receive, collect and endorse
any notes, checks, drafts, money orders, or other instruments of payment in
respect of the Collateral that may come into Secured Parties’ possession,
(ii) to sign and endorse any drafts against Borrower, assignments, verifications
and notices in connection with accounts, and other documents relating to
Collateral; (iii) to pay or discharge taxes or Liens at any time levied or
placed on or threatened against the Collateral; (iv) to demand, collect, issue
receipt for, compromise, settle, sue for and recover monies due in respect of
the Collateral; (v) to notify persons and entities obligated with respect to the
Collateral to make payments directly to Secured Parties; (vi) to receive and
open all mail addressed to the Borrower and to notify postal authorities to
change the address for the delivery of mail to the Borrower to that of a Secured
Party designated by the Required Note Holders; (vii) to file any claims or take
any action or institute any proceedings which the Secured Parties may deem
necessary or desirable for the collection of any of the Collateral of the
Borrower or otherwise to enforce the rights of the Secured Parties with respect
to any of the Collateral; and (viii) generally, to do, at Secured Parties’
option and at Borrower’s expense, at any time, or from time to time, all acts
and things and to execute any instrument which Secured Parties deems necessary
or advisable to protect, preserve and realize upon the Collateral and Secured
Parties’ security interest therein to effect the intent of this Agreement, all
as fully and effectually as Borrower might or could do; and Borrower hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney shall be irrevocable as long as any of the
Obligations are outstanding.
(d) All of Secured Parties’ rights and remedies with respect to the Collateral,
whether established hereby or by any other agreements, instruments or documents
or by law shall be cumulative and may be exercised singly or concurrently.
9. Secured Parties’ Rights; Borrower Waivers.
(a) Secured Parties’ acceptance of partial or delinquent payment from Borrower
under any Note or hereunder, or Secured Parties’ failure to exercise any right
hereunder, shall not constitute a waiver of any obligation of Borrower
hereunder, or any right of Secured Parties hereunder, and shall not affect in
any way the right to require full performance at any time thereafter.
(b) The Borrower waives, to the fullest extent permitted by law, (i) any right
of redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshaling of the Collateral or other
collateral or security for the Obligations; (ii) any right to require any
Secured Party (A) to proceed against any person or entity, (B) to exhaust any
other collateral or security for any of the Obligations, (C) to pursue any
remedy in the Secured Party’s power, or (D) to make or give any presentments,
demands for performance, notices of nonperformance, protests, notices of
protests or notices of dishonor in connection with any of the Collateral; and
(iii) all claims, damages, and demands against any Secured Party arising out of
the repossession, retention, sale or application of the proceeds of any sale of
the Collateral.

 

7



--------------------------------------------------------------------------------



 



10. Collateral Agent. At any time or times, in order to comply with any legal
requirement in any jurisdiction or in order to effectuate any provision of this
Agreement as determined in the discretion of the Required Note Holders, the
Required Note Holders may, without the consent of or notice to the Borrower,
appoint any Secured Party, or any bank or trust company or any other person or
entity to act as collateral agent (the “Collateral Agent”), either jointly with
any Secured Party or separately, on behalf of the Secured Parties with such
power and authority as may be necessary for the effectual operation of the
provisions hereof and specified in the instrument of appointment. The Borrower
acknowledges that (i) the rights and responsibilities of the Collateral Agent
under this Agreement or arising out of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the matters as among
the Secured Parties and the Collateral Agent to which the Borrower shall not be
a third party or other beneficiary; and (ii) as between the Collateral Agent and
the Borrower, the Collateral Agent shall be conclusively presumed to be acting
as agent for itself and the Secured Parties with full and valid authority so to
act or refrain from acting.
11. Miscellaneous.
(a) Expenses. Borrower agrees to promptly pay all fees, costs and expenses
incurred in connection with any matters contemplated by or arising out of this
Agreement, the Purchase Agreement or any other document related thereto, subject
to the limitations set forth in Section 9.9 of the Purchase Agreement, and all
such fees, costs and expenses shall be part of the Obligations, payable on
demand: (a) fees, costs and expenses incurred by the Secured Parties (including
reasonable attorneys’ fees) in connection with the examination, negotiation,
review, and documentation of this Agreement, the Purchase Agreement and any
other document related thereto, subject to the limitations set forth in
Section 9.9 of the Purchase Agreement, and any amendments, waivers, consents,
forbearances and other modifications relating hereto, including in connection
with any workout or restructuring involving the Borrower or thereto; and
(b) fees, costs, expenses (including attorneys’ fees) of the Secured Parties and
costs of settlement incurred in any action to enforce this Agreement, the
Purchase Agreement or any other document related thereto or to collect any
payments due from the Borrower under this Agreement, the Purchase Agreement or
any other document related thereto.

 

8



--------------------------------------------------------------------------------



 



(b) Indemnity. In addition to the payment of expenses pursuant to Section 11(a),
the Borrower agrees to indemnify, pay and hold each Secured Party, and the
officers, directors, employees, agents, consultants, partners, auditors,
accountants, affiliates and attorneys of each Secured Party (collectively called
the “Indemnitees”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable and documented fees and disbursements of counsel for such
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Indemnitee shall be
designated a party thereto) that may be imposed on, incurred by, or asserted
against that Indemnitee, in any manner relating to or arising out of this
Agreement, the Purchase Agreement or any other document related thereto, the
consummation of the transactions contemplated by this Agreement or the Purchase
Agreement, the use or intended use of the proceeds of any of the Notes, the
existence or perfection of any Liens, or realization upon any Collateral, or the
exercise of any right or remedy under this Agreement, the Purchase Agreement or
any other document related thereto (the “Indemnified Liabilities”); provided,
that (i) the Borrower shall have no obligation to an Indemnitee hereunder with
respect to Indemnified Liabilities arising from the gross negligence or willful
misconduct of that Indemnitee as determined by a final non-appealable judgment
by a court of competent jurisdiction; and (ii) the Indemnitee shall give the
Borrower prompt written notice of any claims, actions or suits asserted against
the Indemnitee relating to the Indemnified Liabilities, provided, however, that
failure to provide such notice shall not impair the rights and remedies of the
parties hereunder unless the Borrower is materially prejudiced by such failure
to provide prompt written notice.
(c) Amendment and Waiver. Neither this Agreement nor any part hereof may be
changed, waived, or amended except by an instrument in writing signed by the
Required Note Holders and by the Borrower; and waiver on one occasion shall not
operate as a waiver on any other occasion.
(d) Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given pursuant to the terms of the Purchase Agreement.
(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of, the successors and assigns of the parties hereto, including,
without limitation, all future holders of the Notes.
(f) Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by, and construed in accordance with, the
Uniform Commercial Code of the State of New York as to matters within the scope
thereof, and as to all other matters (including contract law, tort law and
matters of fraud) shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of New York.
(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by facsimile or electronic exchange bearing the copies of a party’s signature
shall constitute a valid and binding execution and delivery of this Agreement by
such party. Such facsimile or electronic copies shall constitute enforceable
original documents.
(h) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9



--------------------------------------------------------------------------------



 



(i) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
(j) Venue. Borrower and Secured Parties agree that all actions or proceedings
arising in connection with this Agreement shall be tried and litigated only in
the courts of the State of New York located in the County of New York, and the
United States District Court for the Southern District of New York or, at the
Required Note Holders’ option, any court in which the Required Note Holders
determine it is necessary or appropriate to initiate legal or equitable
proceedings in order to exercise, preserve, protect or defend any of Secured
Parties’ rights and remedies hereunder or otherwise or to exercise, preserve,
protect or defend the Secured Parties’ Lien, and the priority thereof, against
the Collateral, and which has subject matter jurisdiction over the matter in
controversy. Borrower waives any right it may have to assert the doctrine of
forum non conveniens or to object to such venue, and consents to any court
ordered relief. Borrower waives personal service of process and agrees that a
summons and complaint commencing an action or proceeding in any such court shall
be promptly served and shall confer personal jurisdiction if served by
registered or certified mail to Borrower. If Borrower fails to appear or answer
any summons, complaint, process or papers so served within thirty (30) days
after the mailing or other service thereof, it shall be deemed in default and an
order of judgment may be entered against it as demanded or prayed for in such
summons, complaint, process or papers. The choice of forum set forth herein
shall not be deemed to preclude the enforcement of any judgment obtained in such
forum, or the taking of any action hereunder to enforce the same, in any
appropriate jurisdiction.
(k) Waiver of Jury Trial. TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY
HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALING OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY AGREES THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT EITHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
ANY OTHER PARTY HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
(l) Termination of Security Interest.
(i) The security interest granted herein shall terminate immediately and
automatically upon the payment in full of the Obligations.
(ii) Upon termination of the security interest, the Secured Parties shall
promptly execute and deliver to the Borrower such documents and instruments
reasonably requested by the Borrower, and shall take all actions necessary or
appropriate to effect the release of such security interest.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

            BORROWER:

NEUROLOGIX, INC.
      By:   /s/ Clark A. Johnson         Name:   Clark A. Johnson       
Title:   Chief Executive Officer            By:   /s/ Marc L. Panoff        
Name:   Marc L. Panoff        Title:   Chief Financial Officer, Treasurer and
Secretary   

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

            SECURED PARTY:

PALISADE CONCENTRATED
EQUITY PARTNERSHIP II, L.P.
      By:   Palisade Concentrated Holdings II, LLC,         its General Partner 
            By:   /s/ Jeffrey D. Serkes         Name:   Jeffrey D. Serkes       
Title:   Authorized Signatory   

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

            SECURED PARTY:

GENERAL ELECTRIC PENSION TRUST
      By:   GE Asset Management Incorporated,         its Investment Manager   
          By:   /s/ B.C. Sophia Tsai         Name:   Sophia Tsai        Title:  
Vice President and Managing Director   

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

            SECURED PARTY:

CORRIENTE MASTER FUND, L.P.
      By:   Corriente Capital Management, L.P.,         its Managing General
Partner            By:   Corriente Advisors, LLC,
its General Partner             By:   /s/ James Haddaway         Name:   James
Haddaway        Title:   President   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF COLLATERAL
A. Collateral. Except for Excluded Contract Rights set forth in Section B below,
all personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created, written, produced or acquired,
including, but not limited to:
(i) all accounts receivable, Accounts, Chattel Paper (including, without
limitation, tangible Chattel Paper and electronic Chattel Paper), contract
rights (including, without limitation, royalty agreements, license agreements
and distribution agreements), documents, instruments, money, deposit accounts
and general intangibles, including, without limitation, payment intangibles,
returns, repossessions, books and records (including, without limitation, all
records indicating, summarizing or evidencing its assets or liabilities, or its
business operations or financial condition), and equipment containing said books
and records, all financial assets, all investment property, including securities
and securities entitlements;
(ii) all software, computer source codes and other computer programs and
supporting information (collectively, the “Software Products”), and all common
law and statutory copyrights and copyright registrations, applications for
registration, now existing or hereafter arising, United States of America and
foreign, obtained or to be obtained on or in connection with the Software
Products, or any parts thereof or any underlying or component elements of the
Software Products together with the right to copyright and all rights to renew
or extend such copyrights and the right (but not the obligation) of any Secured
Party to sue in its own name and/or the name of the Debtor for past, present and
future infringements of copyright;
(iii) all goods, including, without limitation, equipment, fixtures and
inventory (including, without limitation, all export inventory) and all computer
programs embedded in goods and any supporting information;
(iv) all guarantees and other security therefor;
(v) all trademarks, service marks, trade names and service names and the
goodwill associated therewith;
(vi) (a) all patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (b) licenses
pertaining to any patent whether Debtor is licensor or licensee, (c) all income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (d) the right (but not the obligation) to sue for past, present and
future infringements thereof, (e) all rights corresponding thereto throughout
the world in all jurisdictions in which such patents have been issued or applied
for, and (f) the reissues, divisions, continuations, renewals, extensions and
continuations-in-part with any of the foregoing (all of the foregoing patents
and applications and interests under patent license agreements, together with
the items described in clauses (a) through (f) in this paragraph are sometimes
herein individually and collectively referred to as the “Patents”);

 

 



--------------------------------------------------------------------------------



 



(vii) all letter-of-credit rights, letters of credit, instruments, promissory
notes, drafts and Documents;
(viii) all rights in respect of Obligations;
(ix) all interest with respect to any Commercial Tort Claims;
(x) all money, cash equivalents or other assets that now or hereafter come into
the possession, custody or control of any Secured Party; and
(xi) all products and proceeds, including, without limitation, insurance
proceeds, of any of the foregoing.
B. Excluded Contract Rights. Notwithstanding anything herein to the contrary, in
no event shall the Collateral include, or the security interest granted under
Section 2(a) attach to, any lease, license, contract or agreement to which the
Borrower is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of the Borrower therein or (ii) a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract or agreement,
including, without limitation, a breach thereof due to the refusal or failure by
the other party to such lease, license, contract or agreement to consent to the
granting of a security interest therein (notwithstanding that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including Title 11 of the United
States Code) or principles of equity), provided, however, that such security
interest shall attach immediately at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (i) and (ii) above (such leases, licenses,
contracts, property rights and agreements, collectively, the “Excluded Contract
Rights”). Excluded Contract Rights consist of the licenses and agreements set
forth on Exhibit B to the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
EXCLUDED CONTRACT RIGHTS

1.  
License Agreement, dated January 13, 2009, by and between Cornell University as
represented by its Cornell Center for Technology, Enterprise and
Commercialization and Neurologix, Inc. (“Neurologix”).

2.  
Sublicense Agreement, dated July 27, 2006, by and between Diamyd Therapeutics AB
and Neurologix.

3.  
License Agreement, dated November 1, 2002, by and between The Rockefeller
University (“Rockefeller”) and Neurologix.

4.  
Non-Exclusive License, dated August 28, 2002, by and between Yale University,
Rockefeller, and Neurologix.

5.  
Exclusive License Agreement, dated June 1, 2002, between Thomas Jefferson
University (“TJU”) and Neurologix.

6.  
Exclusive License Agreement, dated August 1, 2002, between TJU and Neurologix.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Palisade Concentrated Equity Partnership II, L.P.
General Electric Pension Trust
Corriente Master Fund, L.P.

 

 